                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION


 SEPTEMBER A. SLONE,

                        Plaintiff,

         v.                                               CAUSE NO. 1:19-CV-69 DRL-MGG

 COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.


                                              ORDER
       The court has reviewed the findings and recommendation of Magistrate Judge Michael G.

Gotsch filed on March 3, 2020. The Magistrate Judge recommended that the court reverse and remand

the Social Security Administration Commissioner’s decision because the administrative law judge had

not developed a full and fair record, particular to certain conditions facing Ms. September Slone. The

Commissioner had fourteen days to file any objections. The Commissioner has not objected to the

Magistrate Judge’s findings and recommendation, so the court now ADOPTS the findings and

recommendation in their entirety (ECF 21).

       Accordingly, the court REMANDS the Commissioner’s decision for further consideration

and a full account of limitations from Ms. Slone’s physical and mental impairments.

       SO ORDERED.
       March 18, 2020                                 s/ Damon R. Leichty
                                                      Judge, United States District Court
